Citation Nr: 1317214	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-11 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at an August 2012 Travel Board hearing before the undersigned.  A transcript of this proceeding has been included in the claims folder.

In October 2012, the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further action is necessary in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Veteran contends that he underwent in-service dental surgery (removal of wisdom tooth) while stationed in Korea.  During the procedure the dentist broke and crushed the wisdom tooth, which then led to an infection.  

The Board again notes that when the RO initially requested the Veteran's service treatment records, the RO received a response that his records were fire-related and that there were no service treatment records (STRs) or surgeon general extracts.  The response also suggested that the RO make another request using code "M05" (indicating that the records were not located at the Records Management Center).  There was no indication that a search using "M05" was performed. 

In the October 2012 remand, the Board instructed the RO/AMC to make arrangements to conduct an additional search for evidence of dental treatment at the Madigan General Hospital in Fort Lewis, Washington for the period from May 1953 to May 1955.  The Board specifically noted that the records should be requested under code "M05."  The Board also noted that a search should include requests to any appropriate repository of federal records and must include a search of Surgeon General's Office (SGO) extracts, which were obtained by the National Personnel Records Center (NPRC) from the National Research Council (NRC).

On remand, the AMC requested inpatient clinical records for dental treatment at Madigan General Hospital under code "C01" on two different occasions.   The AMC received a response that the clinical records were not available due to the 1973 fire.  Importantly, the response once again suggested using a "M05 request," however, the AMC did not conduct a search using that code.  There is also no indication that a search of the SGO extracts was conducted.  In a March 2013 memorandum, the AMC concluded that the Veteran's service treatment records were unavailable and that further attempts to request the records would be futile.

In light of the above, the AMC's actions do not comply with the Board's May 2012 remand directives and further development is warranted.  The Board emphasizes that VA has a heightened duty to assist in cases where documents were destroyed in the 1973 fire.

Additionally, the Board notes that in order to facilitate searches of auxiliary records, the Veteran is normally required to complete and submit NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  In November 2012, the AMC requested that information from the Veteran, but the Veteran has not replied.  Nevertheless, as noted in the previous remand, there is sufficient evidence to conduct a search for the missing records.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO must conduct an additional search for evidence of dental treatment (inpatient and otherwise) at the Madigan General Hospital, Fort Lewis, Washington, for the Veteran for the period from May 1953 to May 1955.  The records must be requested under code "M05."  The search should also include requests to any appropriate repository of federal records and must include a search of Surgeon General's Office (SGO) extracts, which were obtained by the NPRC from the NRC.  The AMC/RO is instructed to follow the regulations set forth within the M21-1R, Part III, Subpart iii, Chapter 2, Section E, Topics 28 and 29.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  After completing the requested action, and any additional notification and/or development, deemed warranted, readjudicate the new and material evidence claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



